Citation Nr: 9929084	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  96-06 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a urologic 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel




INTRODUCTION

The veteran had active service from January 1969 to February 
1971.

In June 1990, he claimed service connection for headaches and 
a skin disorder due to Agent Orange exposure.  VA regulations 
concerning herbicide exposure were then being revised, and 
that fact was noted in an October 1990 rating decision which 
deferred adjudication of the claim.

In March 1992, the veteran claimed service connection for a 
skin disorder and a urologic disorder due to Agent Orange 
exposure.  He also mentioned headaches, but in connection 
with a claim for a pension.  As VA had not yet issued 
regulations for the adjudication of herbicide claims, an 
August 1992 rating decision again deferred adjudication of 
the Agent Orange claim.

In August 1993, the veteran filed a statement wherein he 
sought "benefits based on dioxin" without identifying any 
specific disabilities he attributed to dioxin exposure.  This 
appeal comes before the Board of Veterans' Appeals (Board) 
from a November 1994 rating decision of the Columbia, South 
Carolina, Regional Office (RO) that denied service connection 
for a skin disorder and a urologic disorder, claimed as due 
to exposure to Agent Orange.

In a January 1998 decision, the Board remanded this case for 
further development of the evidence.  The RO undertook 
certain development action, continued the denial of service 
connection for the disabilities in issue, and issued a 
Supplemental Statement of the Case in April 1999.  The case 
has been returned to the Board for decision.




REMAND

The veteran contends that he has had a skin rash since 
returning from Vietnam, and that he currently has a urologic 
disorder manifested by retention.  He asserts that these 
disorders have resulted from exposure to Agent Orange.

In the January 1998 remand, the Board noted that medical 
evidence is needed for a grant of service connection.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).  We also noted that lay 
persons (i.e., persons without medical training or expertise) 
cannot satisfy that evidentiary requirement because they are 
not competent to do so.  Moray v. Brown, 5 Vet.App. 211 
(1993); Grottveit v. Brown, 5 Vet.App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Finally, we noted that a 
veteran's lack of medical training or expertise should not 
operate to limit the scope of his claim, and that VA must 
review the claim file in a liberal manner so as to adjudicate 
all claims reasonably raised by the evidence.  Robinette v. 
Brown, 8 Vet.App. 69 (1995); EF v. Derwinski, 1 Vet.App. 324 
(1991).  Thus, if the evidence shows that service connection 
should be granted on the basis of direct incurrence, a 
veteran's contention that the disorder arose otherwise should 
not preclude the grant.

In this case, the veteran's service medical records include a 
July 1970 hospital discharge summary following an 
appendectomy.  That record noted that the veteran was treated 
for a urinary tract infection in November 1969, so it appears 
that he had a urologic disorder in service.  In addition, 
records in the claims file reflect reports by the veteran of 
a skin disorder in service, and a February 1972 VA discharge 
summary noted that, during the current admission, he was 
treated for a skin disorder of the left hand.  The diagnosis 
of a skin disorder within a year of separation lent credence 
to the veteran's reports of a skin disorder in service.  
Accordingly, the case was remanded for medical records, and 
also for examinations that were to address the etiology of 
the veteran's current urologic and skin disorders.

In addition, the Board decision noted that the veteran had 
been receiving Social Security disability benefits, and 
directed the RO to obtain from the Social Security 
Administration (SSA) copies of medical records used by that 
agency to adjudicate the veteran's claim.

Pursuant to the Board's remand, the RO contacted the veteran 
and asked him for the locations and dates of medical 
treatment pertinent to his claim.  He was also asked for any 
service medical records remaining in his possession, as well 
as the dates of any in-service treatment for the disorders in 
issue.  He responded in March 1998, identifying the Chester 
County Hospital and Piedmont Medical Center as treatment 
providers, in addition to the Dorn VAMC, in Columbia.  He 
also submitted duplicates of service medical records already 
contained in the claims file.

The Chester County Hospital responded to an RO inquiry by 
providing records of a May 1994 emergency room visit at which 
the veteran complained of an inability to empty his bladder.  
Urine was removed through a catheter, various tests were 
performed, and the diagnosis/assessment was of a urinary 
tract infection.  It was noted that he would be followed at 
VA.  A history of Agent Orange exposure was reported.

The Piedmont Medical Center responded to the RO's inquiry by 
providing records of treatment in July 1996, for chronic left 
arm pain, and in December 1996, for acute shingles with neck 
and shoulder pain.

The Dorn VAMC provided records covering the period from May 
1992 to July 1995, noting that there had been no visits after 
the latter date.  Several diagnoses pertinent to the skin 
were noted, including seborrheic dermatitis, tinea cranium, 
tinea pedis, acne, and tinea rubrum.  There was also a report 
of followup for the aforementioned inability to void, and 
medication was prescribed for a bladder infection.

Social Security Administration (SSA) records provided to the 
RO disclose that the veteran was determined to be disabled, 
under the Social Security Act, effective in October 1991.  
The primary diagnosis listed was mental retardation, and the 
secondary diagnoses were depression and somatiform disorder.

On a report of a February 1998 VA dermatologic examination, 
the examiner noted papular lesions scattered throughout the 
veteran's scalp and about his trunk.  The examiner said that 
he did not find references to papular lesions elsewhere in 
the file, and that the lesions were not typical of seborrheic 
dermatitis.  Nevertheless, the examiner diagnosed seborrheic 
dermatitis.  The examiner also said he could not state that 
the lesions were chloracne but that they were "at least 
worth consideration as being caused possibly from Agent 
Orange" (emphasis supplied).  While it is not entirely 
clear, it appears that the examiner felt the veteran's skin 
lesions were not manifestations of seborrheic dermatitis, 
even though he diagnosed that condition, but was otherwise 
unable to diagnose the skin disorder they manifested.  The 
examiner then went on to speculate that the skin disorder 
could possibly result from Agent Orange exposure, and invited 
adjudicators to join him in that speculation.  Such an 
approach to adjudication of VA claims is unacceptable, and 
renders the examination inadequate.

With regard to the claim of service connection for a urologic 
disorder, the January 1998 remand noted the absence of 
records of November 1969 treatment for a urinary tract 
infection, and directed the RO to attempt to obtain records 
of that treatment.  It does not appear that any effort was 
made to obtain additional service medical records or clinical 
records.  The United States Court of Appeals for Veterans 
Claims (formerly known as the Court of Veterans Appeals) has 
clearly held that a remand by the Board confers upon the 
appellant, as a matter of law, the right to compliance by the 
RO with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Subsequently, at a 3 February 1999 VA examination, the 
examiner recorded that the veteran was a poor historian but 
that he had no history of a urinary tract infection.  That 
statement is contrary to the July 1970 discharge summary.  
The examiner also recorded that a 1991 cystoscopy had shown 
no bladder obstruction.  In fact, a report of a June 1991 
cystoscopy showed a median-bar-type of bladder outlet 
obstruction, grade I trabeculation, and a large capacity 
bladder.  Finally, we note that, under the heading 
"Diagnosis," no diagnosis was entered.  The veteran 
returned for a reexamination on 23 February 1999, at which 
time flow studies were conducted.  The examiner reported the 
results of the flow studies, including a postvoid residual of 
30 ml, but did not explain the significance of the results.  
Again, the examiner failed to record a diagnosis.  There is a 
4 March 1999 addendum by a second examiner, who said that the 
veteran had a neurogenic bladder and that it was not due to 
Agent Orange exposure nor was there evidence of it in 
service.  However, the basis for those conclusions is not 
clear since they did not, apparently, result from an 
examination.  For the foregoing reasons, the urologic 
examination is, or the urologic examinations are, inadequate.

Although we regret the delay in this case, we must recognize 
that the Board is not competent to ascertain any medical 
relationship as to causation of disability without a solid 
foundation in the record, grounded in medical evidence.  See 
Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 
3 Vet.App. 213 (1992).  Thus, it is essential, in this case, 
that we rely upon medical opinions which are informed by the 
record and which provide, to the extent feasible, specific 
answers to the questions of incurrence in service and/or 
causation due to Agent Orange exposure.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded VA 
examinations by a dermatologist and a 
urologist to determine the current nature and 
extent of all skin and urologic disability.  
It is imperative that the examiners review 
the claims folder prior to the examinations, 
to include service medical records and the VA 
and non-VA records obtained pursuant to the 
previous remand.  All indicated tests should 
be conducted.  The examiners should render 
opinions as to whether it is at least as 
likely as not that any current dermatologic 
and/or urologic disabilities were first 
manifested in service or are secondary to 
Agent Orange exposure.  The factors upon 
which the medical opinions are based must be 
set forth in the reports.

2.  After the foregoing action has been 
taken, the RO should review the file to 
ensure completion of the required 
development.  When the required development 
has been completed, and all evidence obtained 
has been associated with the file, the RO 
should review the claim.  If the decision 
remains adverse to the veteran in any way, he 
and his representative should be furnished 
with a Supplemental Statement of the Case and 
afforded a reasonable opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned, if appropriate, to the Board.  The 
veteran need take no further action until he is informed, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet.App. 
369 (1999); Booth v. Brown, 8 Vet.App. 109 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded to the RO by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court), for additional evidentiary development or 
other action, must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


